Exhibit 10.30

Broadcasting Media Partners, Inc.

Amended and Restated

2007 Equity Incentive Plan

Option Award Agreement

Reference Number: 2008-AG

SECTION 1. GRANT OF OPTION

 

  (a) Option. On the terms and conditions set forth in this Agreement and the
Notice of Stock Option Grant referencing this Agreement (the “Notice”),
Broadcasting Media Partners, Inc. (the “Company”) hereby grants to the
Participant an option under the terms set forth in the Notice (the “Option”)
pursuant to and in accordance with the terms of the Broadcasting Media Partners,
Inc. Amended and Restated 2007 Equity Incentive Plan (the “Plan”). Each Notice,
together with this referenced Agreement, shall be a separate award governed by
the terms of this Agreement and the Plan. This Agreement shall apply both to
this Option and to the Shares acquired upon the exercise of this Option.

 

  (b) Adjustment of Award. The number of Shares subject to this Option is
subject to adjustment following the occurrence of certain events affecting the
Company, as provided in Section 10 of the Plan.

 

  (c) Equity Incentive Plan and Defined Terms. This Option is granted under and
subject to the terms of the Plan. Capitalized terms are defined in the Notice
and in the Plan to the extent not defined in this Agreement.

SECTION 2. RIGHT TO EXERCISE

 

  (a) General. Subject to the conditions set forth in this Agreement, all or
part of this Option may be exercised by the Participant (or in the case of the
Participant’s death or Permanent Disability, the Participant’s representative)
prior to its expiration to the extent the Option is vested. The Company shall
also have the right not to deliver Shares upon the exercise of this Option if,
after the exercise of this Option, the Participant’s Service is terminated for
Cause or the Participant resigns after an inquiry as to whether Cause exists has
been initiated and Cause existed as of the date of such resignation. In no event
shall Participant exercise this Option for a fraction of a Share.

 

  (b) Vesting. Subject to the conditions set forth in this Agreement, this
Option shall vest at the time or times set forth in the Notice.

 

  (c)

Expiration. This Option shall expire on the earliest to occur of the following:
(i) the tenth (10th) anniversary of the date of grant; (ii) ninety (90) days
following termination of Participation’s Service for any reason other than
death, Permanent Disability, Cause or, voluntary resignation without Good Reason
prior to the third (3rd) anniversary of the Vesting Commencement Date (as
defined in the Notice); (iii) one (1) year following termination of
Participant’s Service due to death or Permanent Disability; and (iv) immediately
on the date Participant’s Service terminates for Cause or as a result of
voluntary resignation without Good Reason prior to the third (3rd) anniversary
of the Vesting Commencement Date. The Participant (or in the case of the
Participant’s death or Permanent Disability, the Participant’s



--------------------------------------------------------------------------------

 

representative) may exercise all or part of this Option at any time before its
expiration under the preceding sentence, but only to the extent that this Option
has vested on or before the date the Participant’s Service terminates. When the
Participant’s Service terminates, this Option shall expire immediately with
respect to the number of Shares for which this Option is not yet vested.

 

  (d) Exercisable for Restricted Stock: This Option may be exercised at any time
for Restricted Stock that has the same service-based and performance-based
vesting requirements as this Option and such other restrictions as determined by
the Committee and as set forth in a Restricted Stock Award Agreement to be
provided by the Company. As a condition to exercising this Option for Restricted
Stock, the participant shall execute a Restricted Stock Award Agreement.

SECTION 3. EXERCISE PROCEDURES

 

  (a) Notice of Exercise. The Participant (or, if applicable the Participant’s
representative) may exercise this Option by giving written notice to the Company
specifying the election to exercise this Option, the number of Shares for which
it is being exercised and the form of payment. Exhibit A is an example of a
“Notice of Exercise”. The Notice of Exercise shall be signed by the person
exercising this Option. In the event that this Option is being exercised by the
Participant’s representative, the notice shall be accompanied by proof
(satisfactory to the Committee) of the representative’s right to exercise this
Option. The Participant or the Participant’s representative shall deliver to the
Company, at the time of giving the notice, payment in a form permissible under
SECTION 4 hereof for an amount equal to the Exercise Price (as set forth in the
notice) multiplied by the number of Shares with respect to which the Option is
being exercised (the “Purchase Price”).

 

  (b) Issuance of Shares. After receiving a proper notice of exercise and
subject to the terms of the Plan, the Notice and this Agreement, the Company
shall cause to be issued a certificate or certificates for the Shares as to
which this Option has been exercised, registered in the name of the person
exercising this Option; provided that prior to the delivery of the Shares, the
Participant enters a joinder to the Stockholders Agreement, or such other
agreement in a form and substance satisfactory to the Company.

 

  (c) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) as a result of the exercise of this Option, as a
condition to the exercise of this Option, and the Participant shall make
arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements. The Participant shall also make arrangements
satisfactory to the Company to enable it to satisfy any withholding requirements
that may arise in connection with the vesting or disposition of Shares purchased
pursuant to the exercise of this Option.

 

  (d) Legend. The Company shall cause to be issued a certificate or certificates
for the Shares purchased pursuant to the exercise of this Option registered in
the name of the Participant. Unless otherwise determined by the Company, such
certificate shall bear the following legend:

“THE VOTING OF THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, AND THE
SALE, ENCUMBRANCE OR OTHER DISPOSITION THEREOF, ARE SUBJECT TO THE PROVISIONS OF
THIS STOCK OPTION AGREEMENT. SUCH AGREEMENT INCLUDES RESTRICTIONS AND
LIMITATIONS ON THE TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE.”

 

2



--------------------------------------------------------------------------------

SECTION 4. PAYMENT FOR SHARES

 

  (a) Cash or Check. All or part of the Purchase Price may be paid in cash or
personal check.

 

  (b) Alternative Methods of Payment. At the sole discretion of the Committee,
all or any part of the Purchase Price and any applicable withholding
requirements may be paid by one or more of the following methods:

 

  i. Surrender of Shares. By surrendering of Shares then owned by the
Participant; provided that such Shares have been owned for at least six
(6) months or such action would not cause the Company or any Subsidiary to
recognize a compensation expense (or additional compensation expense) with
respect to the applicable Option for financial reporting purposes, unless the
Committee consents thereto. Such Shares shall be surrendered to the Company in
good form for transfer and shall be valued at their Fair Market Value on the
date of the applicable exercise of this Option.

 

  ii. Net Exercise. By reducing the number of Shares otherwise deliverable
pursuant to the Option by the number of such Shares having a Fair Market Value
on the date of exercise equal to the Exercise Price (and if applicable, such
required withholding).

Should the Committee exercise its discretion to permit the Participant to
exercise this Option in whole or in part in accordance with this Subsection
(b) above, it shall have no obligation to permit such alternative exercise with
respect to the remainder of this Option or with respect to any other Option to
purchase Shares held by the Participant.

SECTION 5. TRANSFER OR ASSIGNMENT OF OPTION.

This Option and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise)
other than by will or the laws of descent and distribution and shall not be
subject to sale under execution, attachment, levy or similar process.

SECTION 6. SHAREHOLDER RIGHTS.

 

  (a) Stockholders Agreement. As a condition to the issuance of any Shares
purchased upon exercise of this Option hereunder, the Participant shall enter
into and execute a joinder to the Stockholders Agreement or such other agreement
in a form and substance satisfactory to the Company.

 

  (b) Rights as Shareholder. Until such time as the Shares acquired upon
exercise of this Option are repurchased by the Company in accordance with the
terms of this Agreement, the Participant (or any successor in interest) shall
have all the rights of a shareholder (including dividend and liquidation rights)
with respect to such Shares.

 

  (c)

Voting Rights. The Participant hereby appoints each Principal Investor as its
proxy to vote the Shares acquired upon exercise of this Option, whether at a
meeting or by written consent in accordance with the provisions of Section 2 of
the Stockholders Agreement (whether or

 

3



--------------------------------------------------------------------------------

 

not the Participant is required by the Company to execute a joinder to the
Stockholders Agreement). The proxy granted hereby is irrevocable and coupled
with an interest sufficient in law to support an irrevocable power.
Notwithstanding the above, this paragraph 6(c) shall cease to apply as to any
such Shares upon the termination of the Stockholders Agreement as to such
Shares.

SECTION 7. SECURITIES LAW ISSUES.

 

  (a) Securities Not Registered. The Shares acquired upon exercise of this
Option have not been registered under the Securities Act. Any Shares acquired
upon exercise of this Option are being issued to the Participant in reliance
upon either (i) the exemption from such registration provided by Rule 701
promulgated under the Securities Act for stock issuances under compensatory
benefit plans such as the Plan or (ii) the exemption for grants made to
executive officers of the Company (or one of its Affiliates or Subsidiaries)
under Section 4(2) and Regulation D of the Securities Act.

 

  (b) Participant Representations. The Participant hereby confirms that he or
she has been informed that the Shares acquired upon exercise of this Option are
“restricted securities” under the Securities Act which may not be resold or
transferred unless they are first registered under the Securities Act or unless
an exemption from such registration is available. Accordingly, the Participant
hereby represents and acknowledges as follows:

 

  i. The Shares are being acquired for investment, and not with a view to sale
or distribution thereof;

 

  ii. The Participant is prepared to hold the Shares for an indefinite period
and is aware that Rule 144 promulgated under the Securities Act (which exempts
certain resales of securities) is not presently available to exempt the resale
of the Shares from the registration requirements of the Securities Act; and

 

  iii. The Participant is an “accredited investor” within the meaning of Rule
501(e) of Regulation D of the Securities Act by virtue of the Participant’s
position with the Company, income, assets or otherwise.

 

  (c) Registration. The Company may, but shall not be obligated, to register or
qualify the Shares under the Securities Act or any other applicable law, except,
solely with respect to Participants who are signatories to or have executed a
joinder with respect to the Registration Rights Agreement, as required under the
Registration Rights Agreement.

 

  (d)

Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, including the Company’s Initial Public Offering,
the Participant hereby agrees, at the request of the Company or the managing
underwriters, to be bound by and/or to execute and deliver, a lock-up agreement
with the underwriter(s) of such public offering restricting such Participant’s
right to (a) Transfer, directly or indirectly, any Shares acquired under this
Agreement or any securities convertible into or exercisable or exchangeable for
such Shares or (b) enter into any swap or other arrangement that transfers to
another any of the economic consequences of ownership of Shares acquired under
this Agreement, in each case to the extent that such restrictions are agreed to
by the Majority Principal Investors (as defined in the Stockholders Agreement)
(or a majority of the shares of Class A Stock if there are no Principal
Investors remaining) with the underwriter(s) of such public offering (the
“Principal

 

4



--------------------------------------------------------------------------------

 

Lock-Up Agreement”); provided, however, that the Participant shall not be
required by this SECTION 7(d) to be bound by a lock-up agreement covering a
period of greater than 90 days (180 days in the case of the Initial Public
Offering) following the effectiveness of the related registration statement.
Notwithstanding the foregoing, such lock-up agreement shall not apply to:
(a) Transfers to Permitted Transferees of the Participant permitted in
accordance with the terms of this Agreement, (b) conversions of Shares into
other classes of Shares or securities without change of Participant and
(c) during the period preceding the execution of the underwriting agreement,
Transfers to a charitable organization, described by Section 501(c)(3) of the
Code, permitted in accordance with the terms of the Stockholders Agreement.

 

  (e) Additional Restrictions. The Shares are subject to such additional
restrictions as are set forth in the Stockholders Agreement and any employment
or consulting agreement between the Participant and the Company or any
Subsidiary or Affiliate, as well as such other restrictions upon the sale,
pledge or other transfer of such Shares (including the placement of appropriate
legends on stock certificates or the imposition of stop-transfer instructions),
that in the judgment of the Company, are necessary or desirable in order to
achieve compliance with the Securities Act or the securities laws of any state
or any other law.

 

  (f) Participant Undertaking. The Participant agrees to take whatever
additional actions and execute whatever additional documents that the Company
may deem necessary or advisable to carry out or effect one or more of the
obligations or restrictions imposed on either the Participant or the Shares
pursuant to the provisions of this Agreement or to comply with applicable laws.

SECTION 8. TRANSFER OF SHARES

 

  (a) General Rule. Other than as set forth herein, the Shares acquired upon
exercise of this Option may not be transferred to any person other than to the
Company or to a Permitted Transferee in accordance with the terms of the
Stockholders Agreement (whether or not the Participant has executed a joinder to
the Stockholders Agreement) or any other applicable agreement entered into by
the Company and the Participant; provided that notwithstanding the Stockholders
Agreement, the Company may restrict transfers to a Permitted Transferee if, in
its sole and absolute discretion, the Company determines it desirable in order
to limit the number of holders of record of shares of stock of the Company, so
as to prevent the Company from becoming a reporting company under the Securities
and Exchange Act of 1934. Notwithstanding the above, this SECTION 8(a) shall
cease to apply as to any Shares acquired upon exercise of this Option upon an
Initial Public Offering, subject to the Stockholders Agreement or any other
applicable agreement entered into by the Company and the Participant.

 

  (b) Transferee Obligations. If the Shares acquired upon exercise of this
Option are transferred to a Permitted Transferee, such Permitted Transferee
must, as a condition precedent to the validity of such transfer, acknowledge in
writing to the Company that such person is bound by the provisions of this
Agreement to the same extent such Shares would be so subject if retained by the
Participant.

 

  (c)

Drag-Along Rights. The Shares acquired upon exercise of this Option shall be
subject to the Drag-Along Rights as set forth in Sections 4.2 and 4.3 of the
Stockholders Agreement (whether or not the Participant is a signatory thereof),
the provisions of such Sections 4.2 and 4.3 of the Stockholders Agreement to
apply mutatis mutandis to this Agreement. The

 

5



--------------------------------------------------------------------------------

 

Participant shall be deemed to have appointed each member of the Principal
Investors, with full power of substitution, as the Participant’s true and lawful
representative and attorney-in-fact, in such Participant’s name, place and
stead, to execute and deliver any and all agreements that the members of the
Principal Investors reasonably believe are consistent with the purposes of
Sections 4.2 and 4.3 of the Stockholders Agreement. The foregoing power of
attorney is coupled with an interest sufficient in law to support an irrevocable
power and shall continue in full force and effect notwithstanding the subsequent
death, incapacity, bankruptcy or dissolution of any Participant.

 

  (d) Tag-Along Rights. The Shares shall be subject to the Tag-Along Rights as,
and to the extent, set forth in Section 4.1 of the Stockholders Agreement
(whether or not the Participant is a signatory thereof), the provisions of such
Section 4.1 of the Stockholders Agreement to apply mutatis mutandis to this
Agreement.

 

  (e) Additional Shares or Substituted Securities. In the event of the
declaration of a stock dividend, the declaration of an extraordinary dividend
payable in a form other than stock, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding securities without receipt of consideration, any new,
substituted or additional securities or other property (including money paid
other than as an ordinary cash dividend) which are by reason of such transaction
distributed with respect to any of the Shares acquired upon exercise of this
Option or into which such Shares thereby become convertible shall immediately be
subject to this SECTION 8.

SECTION 9. CALL RIGHT

 

  (a) Call Right. If the Participant’s Service with the Company ceases for any
reason, the Company shall have the right (but not an obligation) to call any
Shares acquired upon exercise of this Option.

 

  (b) Exercise Notice. In the event the Company wishes to exercise its Call
Right, the Company shall notify the Participant (or any Permitted Transferee to
whom the Shares have been transferred) by written notice that the Company has
elected to exercise such right, and the number of Shares with respect to which
the right is being exercised.

 

  (c) Execution of Call. The closing of any purchase and sale pursuant to the
Call Right shall take place at the principal office of the Company as soon as
reasonably practicable and in no event later than thirty (30) days after the
date of the Company’s exercise notice described in SECTION 9(b) or at such other
time and location as the parties to such purchase may mutually determine.

 

  (d)

Purchase Price. If the Company exercises the Call Right, the Participant shall
sell, and shall cause any Permitted Transferee to whom Shares acquired pursuant
to exercise of this Option have been transferred to sell (and such Permitted
Transferee shall sell), to the Company all of the Shares subject to the Call
Right and the Company shall purchase each such Share for its Fair Market Value
on the date of the closing or, (i) in the event of a termination of the
Participant’s employment by the Company for Cause, (ii) by the Participant’s
resignation after an inquiry by the Company as to the existence of Cause has
been initiated and Cause existed as of the date of such resignation, or (iii) in
the event the Participant’s service terminates by Participant’s voluntary
resignation without Good Reason prior to the third (3rd) anniversary of the
Vesting Commencement Date, the lesser of the amount paid by the Participant or
such Fair Market Value. The Company shall make commercially reasonable

 

6



--------------------------------------------------------------------------------

 

efforts, as determined by the Board of Directors in good faith, to pay all or
any portion of the repurchase price in cash. However, if the Company cannot make
all or any portion of the payment in cash it shall issue a promissory note with
a principal amount equal to the amount of the repurchase price which was not
paid in cash (e.g., the full amount or a portion thereof, as applicable), on
which interest will accrue on the principal thereof at a rate equal to the prime
rate and the principal, together with the interest thereon, will become due and
payable, to the extent commercially reasonable (as determined by the Board of
Directors), in three equal annual installments, payable on the first, second and
third anniversaries of the date of issuance thereof.

 

  (e) Lapse of Rights. The Call Right shall lapse upon an Initial Public
Offering (except the Company’s rights to purchase Shares as provided in the
Notice upon the Participant’s termination for Cause or resignation that is
treated similarly to a termination for Cause (as described in Sections 2 (a) and
9 (d) hereof) shall not lapse upon an Initial Public Offering).

 

  (f) Additional Shares or Substituted Securities. In the event of the
declaration of a stock dividend, the declaration of an extraordinary dividend
payable in a form other than stock, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding securities without receipt of consideration, any new,
substituted or additional securities or other property (including money paid
other than as an ordinary cash dividend) which are by reason of such transaction
distributed with respect to any of the Shares subject to the Call Right or into
which such Shares thereby become convertible shall immediately be subject to
this SECTION 9.

 

  (g) Termination of Rights as Shareholder. If the Company makes available, at
the time and place and in the amount and form provided in this Agreement, the
consideration for the Shares to be purchased in accordance with this Section 9,
then after such time the person from whom such Shares are to be purchased shall
no longer have any rights as a holder of such Shares (other than the right to
receive payment of such consideration in accordance with this Agreement). Such
Shares shall be deemed to have been purchased in accordance with the applicable
provisions hereof, whether or not the certificate(s) therefor have been
delivered as required by this Agreement.

SECTION 10. MISCELLANEOUS PROVISIONS

 

  (a) No Retention Rights. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary or Affiliate employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
cause.

 

  (b) Notification. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
or a nationally recognized overnight express mail service with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.

 

  (c)

Entire Agreement. This Agreement, the Notice, the Plan, the Stockholders
Agreement (or such other stockholders agreement entered into between the Company
and the Participant)

 

7



--------------------------------------------------------------------------------

 

and any employment or consulting agreement between the Participant and the
Company constitute the entire contract between the parties hereto with regard to
the subject matter hereof. They supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

 

  (d) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

 

  (e) Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be join herein and be bound by the terms hereof.

 

  (f) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

SECTION 11. DEFINITIONS.

 

  (a) “Agreement” shall mean this Option Award Agreement.

 

  (b) “Call Right” shall mean the Call Right described in SECTION 9 of this
Agreement.

 

  (c) “Company” shall have the meaning described in SECTION 1(a) of this
Agreement.

 

  (d) “Company Securities” shall mean collectively the Class A Stock, Class L
Stock and Preferred Stock, or such other class or kind of shares or other
securities resulting from an event described in Section 10 of the Plan.

 

  (e) “Good Reason” shall mean either (i) a material reduction in base salary or
(ii) a relocation of the Participant’s primary office at least fifty (50) miles
farther from both the Participant’s then primary office location and the
Participant’s then primary residence, provided the Participant gives notice to
the Company of a Good Reason event within thirty (30) days of the occurrence
event, the Company does not cure such event within thirty (30) days of receipt
of such notice and the Participant terminates employment within ten (10) days
thereafter.

 

  (f) “Initial Public Offering” shall mean (i) “initial public offering” as
defined in the Stockholders Agreement and (ii) Company Securities otherwise
becoming traded on a national securities exchange.

 

  (g) “Internal Rate of Return” shall mean with respect to the Principal
Investors as of any date on which such return is to be determined, the annual
percentage rate, which when utilized to calculate the present value of the
dividends or cash distributions in respect of Company Securities received by the
Principal Investors (excluding compensation for services) (i.e., cash inflows)
shall cause such present value to equal the present value of the Investment made
by the Principal Investors, including any subsequent Investment (i.e., cash
outflows). In order for the Principal Investors to receive a positive Internal
Rate of Return, the Principal Investors must receive an aggregate amount equal
to (a) the aggregate Investment plus (b) a return thereon. The Internal Rate of
Return with respect to the Principal Investors, at any date on which such return
is to be determined, shall be computed with annual compounding and by the Board
of Directors in its good faith discretion.

 

8



--------------------------------------------------------------------------------

  (h) “Investment” shall mean, with respect to any person, the total amount
invested by such person, as of March 29, 2007 and thereafter, to acquire the
Company Securities.

 

  (i) “Notice” shall have the meaning described in SECTION 1(a) of this
Agreement.

 

  (j) “Participant” shall mean the person named in the Notice.

 

  (k) “Permanent Disability” shall mean “permanent disability” as defined in any
employment or other agreement between the Company and the Participant governing
the provision of Service by the Participant to the Company and its Affiliates,
and shall be interpreted in accordance with the procedures set forth therein, or
in the absence of such an agreement, Permanent Disability shall mean the
Participant’s absence from the full-time performance of the Participant’s duties
with the Company for 180 consecutive calendar days as a result of incapacity due
to mental or physical illness, which is determined to be total and permanent by
the Board of Directors, in its sole discretion.

 

  (l) “Permitted Transferee” shall mean “permitted transferee” as defined in the
Stockholders Agreement.

 

  (m) “Plan” shall have the meaning described in Section 1(a) of this Agreement.

 

  (n) “Principal Investors” shall mean the “principal investors” as defined in
the Stockholders Agreement.

 

  (o) “Qualified Public Offering” shall mean a “qualified public offering” as
defined in the Stockholders Agreement.

 

  (p) “Registration Rights Agreement” shall mean the Participation, Registration
Rights and Coordination Agreement by and among the Company, Broadcast Media
Partners Holdings, Inc., Umbrella Acquisition, Inc. and Certain Persons who will
be stockholders of the Company, dated as of March 29, 2007, as amended from time
to time.

 

  (q) “Share” shall mean a share of Class A-1 Common Stock of the Company, par
value of $.001 per Share, or any security which is exchanged therefor, in any
case as may be adjusted in accordance with Section 10 of the Plan (if
applicable).

 

  (r) “Stockholders Agreement” shall mean the Stockholders Agreement by and
among the Company Broadcast Media Partners Holdings, Inc., Umbrella Acquisition,
Inc. and Certain Stockholders of Broadcasting Media Partners, Inc., dated as of
March 29, 2007, as amended from time to time.

 

  (s) “Transfer” shall mean “transfer” as defined in the Stockholders Agreement.

 

9



--------------------------------------------------------------------------------

Broadcasting Media Partners, Inc.

[Address]

Attn: Corporate Secretary

To the Corporate Secretary:

I hereby exercise my stock option granted under the Broadcasting Media Partners,
Inc. Amended and Restated 2007 Equity Incentive Plan (the “Plan”) and notify you
of my desire to purchase the shares that have been offered pursuant to the Plan
and related Option Agreement as described below.

I shall pay for the shares by delivery of a check payable to Broadcasting Media
Partners, Inc. (the “Company”) in the amount described below in full payment for
such shares plus all amounts required to be withheld by the Company under state,
Federal or local law as a result of such exercise or shall provide such
documentation as is satisfactory to the Company demonstrating that I am exempt
from any withholding requirement.

This notice of exercise is delivered this          day of                     
(month)          (year).

 

No. Shares to be Acquired

   Type of Option    Exercise Price    Total    Nonstatutory      

Estimated Withholding

               Amount Paid   

 

Very truly yours,

 

Signature of Participant Participant’s Name and Mailing Address

 

 

 

Participant’s Social Security Number

 



--------------------------------------------------------------------------------

BROADCASTING MEDIA PARTNERS, INC.

AMENDED AND RESTATED

2007 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

Participant:   Peter Lori # of Shares Subject to Option:   24,004 shares of
Class A-1 common stock, par value $0.001 per share (“Shares”) of Broadcasting
Media Partners, Inc. (the “Company”), which shall be allocated into two
tranches: 16,003 Tranche 1 shares (“Tranche 1 Shares”) and 8,001 Tranche 2
shares (“Tranche 2 Shares”) Type of Option:   Nonqualified Stock Option Exercise
Price Per Share:   $13.52 Grant Date:   December 19, 2007 Vesting Commencement
Date:   April 1, 2007 Date Exercisable:   This Option may be exercised to the
extent vested or immediately for restricted stock as provided in Section 2(d) of
the Option Award Agreement. Vesting Schedule:   The Shares subject to this
Option shall vest as follows:   Tranche 1 Shares. One-fifth (20%) of the Tranche
1 Shares shall vest on each of the first five anniversaries of Vesting
Commencement Date noted above (each such date a “Vesting Date”); provided
Participant’s Service has not terminated prior to the applicable Vesting Date
and the vesting of any Shares has not been accelerated as provided below.  
Tranche 2 Shares. Tranche 2 Shares shall be subject to the same service-based
vesting requirement as Tranche 1 Shares and shall also be subject to
performance-based vesting requirements as described below. Tranche 2 Shares
shall vest (if at all) only if the Principal Investors have received, in the
aggregate, cash proceeds and other cash distributions in respect of Company
Securities (i) equal to two (2) times their Investment, and (ii) after April 2,
2012, of at least a 15% Internal Rate of Return to the Principal Investors.
Additional Vesting Terms:   All of the service-based vesting requirements with
respect to the Tranche 1 Shares and Tranche 2 Shares shall be deemed to be
satisfied upon the Participant’s termination of employment with Univision
Communications Inc. and its subsidiaries and affiliates (“Univision”) without
Cause (other than by reason of the Participant’s death or Permanent Disability)
or resignation for Good Reason, in each case within two (2) years after a Change
of Control; provided that the performance-based vesting requirements with
respect to Tranche 2 Shares shall have been satisfied prior to such termination.



--------------------------------------------------------------------------------

   In the event the Participant’s employment with the Company is involuntarily
terminated without Cause within 30 days preceding a Change of Control at the
initiative of any purchaser or similar person involved in such Change of
Control, or any employee, director, agent or representative thereof, the
performance-based vesting requirements applicable to the Tranche 2 Shares shall
be determined on the date of such Change of Control as if the Participant was
employed with Univision on such date.    Upon the Participant’s termination of
employment with Univision by reason of his death or Permanent Disability, the
Participant shall be deemed to have satisfied any service-based vesting
requirement as to a pro rata portion (based on the number of calendar days
during the year through such date of termination divided by 365) of the tranche
of the Shares subject to this Option that are next eligible to satisfy the
service-based vesting requirement; provided that any performance-based vesting
requirements with respect to Tranche 2 Shares shall need to have been satisfied
at or prior to such termination to result in any vesting of such Tranche 2
Shares.    In the event the Participant’s employment with the Company is
terminated for Cause, this Option shall be not be exercisable and the Company
shall have the right to purchase any Shares acquired pursuant to the exercise of
this Option at the lesser of the Participant’s cost or the Fair Market Value of
such Shares. If Participant resigns after an inquiry by Company as to the
existence of Cause has been initiated and Cause existed as of the date of such
resignation, this Option shall not be exercisable and the Company shall have
same right to purchase any Shares acquired pursuant to the exercise of this
Option as if the Participant’s employment had been terminated for Cause.
Definitions:    Capitalized terms are defined in the Agreement and in the Plan
to the extent not defined in this Notice.

This Option is granted under and governed by the terms and conditions of
Broadcasting Media Partners, Inc. Amended and Restated 2007 Equity Incentive
Plan (the “Plan”) and the Amended and Restated Stock Option Agreement reference
number 2008-AG (the “Agreement”), both of which are hereby made a part of this
document (the “Notice”).

 

BROADCASTING MEDIA PARTNERS, INC.

By:  

/s/ Andrew Hobson

Name:   Andrew Hobson Title:   Chief Financial Officer